NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SUKHWINDER SINGH, AKA Bobby                     No. 15-73417
Singh, AKA Sukwinder Bobby Singh,
                                                Agency No. A073-766-068
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Sukhwinder Singh, a native and citizen of India, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed more than two years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to provide sufficient evidence

of a material change in circumstances in India to qualify for a regulatory exception

to the time limitation for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii);

see also Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (the BIA may

deny a motion to reopen for failure to establish materially changed country

conditions).

      We do not consider the materials attached to Singh’s opening brief that are

not part of the administrative record, see Fisher v. INS, 79 F.3d 955, 963 (9th Cir.

1996) (en banc) (our review is limited to the administrative record), and we lack

jurisdiction to consider Singh’s arguments as to evidence or claims for relief that

he did not present to the BIA in his motion to reopen, see Barron v. Ashcroft, 358
F.3d 674, 677-78 (9th Cir. 2004) (petitioner must exhaust issues or claims in

administrative proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     15-73417